DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2018 is being considered by the examiner.

Drawings
The drawings received on 12/20/2017 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG. Pub. No. 2011/0133873 A1) in view of Fidi (JP 2003-178629).
With respect to claim 1, Chen teaches a wire-wound inductor (e.g. FIGs. 5e-5f) comprising: 
a core 12 including a winding core portion (portion on which conductor 112 is wound); and 
a wire 12 wound around the winding core portion, 
wherein the wire has a flattened shape in cross section, 
when dimensions in a cross section of the wire measured in a major axis direction and in a minor axis direction, which are orthogonal to each other, are defined as a major axis direction dimension (longer axis) and a minor axis direction dimension (shorter axis), respectively, and ellipticity of the cross section is expressed as (major axis direction dimension)/(minor axis direction dimension), and
the wire is helically wound with a single layer around the winding core portion in a state where the major axis direction extends along an axial direction of the winding core portion (para. [0028]). Chen does not expressly teach, in the detailed description, the ellipticity of the cross section is greater than or equal to 1.3 and less than or equal to 3.0 even though the drawings show such features.  
Nonetheless, Fidi teaches a wire-wound inductor [Drawing 8]), wherein
the ellipticity of the cross section [of wire 1] is greater than or equal to 1.3 and less than or equal to 3.0 (abstract). It would have been obvious before the effective filing date of the .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fidi, as applied to claim 1 above, and further in view of Takayama et al. (U.S. Patent No. 6,377,151 B1).
With respect to claim 2, Chen in view of Fidi teaches the wire-wound inductor according to claim 1. Chen in view of Fidi does not expressly teach the wire is wound in a state where space is present between adjacent sections of the wire around the winding core portion. 
Takayama et al., hereinafter referred to as “Takayama,” teaches a wire-wound inductor (FIG. 1B), wherein the wire is wound in a state where space p is present between adjacent sections of the wire around the winding core portion (col. 3, lines 51-57). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spacing as taught by Takayama to the wire-wound inductor of Chen in view of Fidi to reduce the stress on the core.
 With respect to claims 3 and 4, Chen in view of Fidi teaches the wire-wound inductor according to claims 1 and 2, respectively. Chen in view of Fidi does not expressly teach a distance between adjacent sections of a conducting wire portion of the wire around the winding core portion is greater than or equal to 20 um and less than or equal to 100 um. 
Takayama teaches a wire-wound inductor (FIG. 1B), wherein a distance (length between turns of conductor wire 1) between adjacent sections of a conducting wire portion of the wire 1 around the winding core portion is greater than or equal to 20 um and less than or equal to 100 um (col. 3, lines 51-57). It would have been obvious before the effective filing date of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837